The Honorable Louis McJunkin State Representative P.O. Box 223 Springdale, Arkansas 72765-0223
Dear Representative McJunkin:
This opinion is being issued in response to your recent question regarding police accident reports. On behalf of Mr. Jeff C. Harper, City Attorney for the City of Springdale, you have presented the following question:
  Are accident reports completed by a police agency open to the general public for inspection and copying, under the Arkansas Freedom of Information Act?
It is my opinion that accident reports completed by a police agency1
are open to the general public for inspection and copying under the specific provisions of A.C.A. § 27-53-305, as well as under the Arkansas Freedom of Information Act.
The provisions of A.C.A. § 27-53-305 specifically require that such reports be made available to the public.
That statute states:
  (a) All traffic accident investigating officers'2 reports shall be public records and be open to public inspection at all reasonable times.
  (b) Photostatic or written copies of the reports may be obtained from the Department of Arkansas State Police in the same manner and for the same fees as prescribed by 27-53-2103 for the motor vehicle accident reports made by members of the state police.
A.C.A. § 27-53-305.
It is my opinion that police accident reports must also be made public under the Arkansas Freedom of Information Act (A.C.A. § 25-19-101 etseq.). Section 105 of that act lists the types of records that are exempt from disclosure under the act. Accident reports are not listed as exempt. I therefore conclude that they are subject to disclosure under the act.
The foregoing opinion, which I hereby approve, was prepared by Assistant Attorney General Suzanne Antley.
Sincerely,
WINSTON BRYANT Attorney General
WB:SBA/cyh
1 The provisions of A.C.A. § 27-19-510, which was referenced in your correspondence and which prohibit the general public from inspecting certain accident reports, do not apply to reports completed by police agencies. Rather, that statute applies to accident reports that are completed by the individuals involved in the accident and that are filed with the Department of Finance and Administration, pursuant to A.C.A. §27-19-501 et seq.
2 The term "investigating officer" is defined earlier in the chapter as meaning "any state, county, or municipal law enforcement official within his jurisdiction." A.C.A. § 27-53-302.
3 A.C.A. § 27-53-210 sets the fees for obtaining copies of accident reports completed by the state police. State police accident reports are required by A.C.A. § 27-53-209 to be made available to the public.